Citation Nr: 1231364	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  08-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to April 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for right ear hearing loss.  In August 2011 this matter was remanded for further development.  In August 2012 the Veteran's representative filed a formal motion seeking an RO/decision review officer (DRO) hearing.  That motion is addressed by the remand below.

As was noted in the August 2011 remand, the Veteran's May 2007 NOD alleges worsening of his service-connected left ear hearing loss, raising a claim of an increased rating for such disability.  The August 2011 remand referred the matter to the Agency of Original Jurisdiction (AOJ), but no action has been taken on the referral.  The Board does not have jurisdiction in this matter, and it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2012 letter to the RO/AMC, the Veteran requested a personal hearing before a DRO at the RO.  The RO/AMC did not respond to this request.  The Veteran has not been afforded a hearing in this matter.  He is entitled to a hearing in the matter, and the lack of response to his hearing request is a due process violation that requires correction.  As is noted above, the Veteran's representative filed a motion seeking a DRO hearing, and this remand responds to such motion. 

Accordingly, the case is REMANDED for the following:

The RO should schedule the Veteran for a personal hearing before a DRO at the RO.  The case should then be processed further in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

